Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 11-13, and 16-18 are currently amended.
Claims 4-6, 8, 10, and 14-15 are original.
Claim 9 is canceled.
Claims 1-8 and 10-18 are pending in the current application.
112b rejections to claims are withdrawn based on applicant’s amendments.
This action is made FINAL.
Claim Objections
Claim 7 is objected to because of the following informalities:  Amended claim 7 reads, “the processor may control the vehicle so that only the one of the first destinations is output as the estimated destination is provided.” The examiner believes this to be a mistake, appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5-8, 11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Weir (U.S. Publication No. 20130158866).
Regarding claim 1:
Weir teaches:
A vehicle control device for controlling a vehicle, the vehicle control device comprising: a memory including driving path information of the vehicle; ("("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it shows that the system 100 stores driving path information and provides it to a user upon startup of the vehicle.)
and when an engine of the vehicle is started, a processor configured to: detect at least one piece of first driving path information among the driving path information based on (i) a location of the vehicle and (ii) a time at which the engine is started, ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it also shows that the system 100 is capable of detecting a plurality of estimated destinations when the engine is started. Each destination includes information based on the driver history stored in the system. Information includes GPS location and timestamp data as shown in paragraph [0051])
detect whether a passenger is present in the vehicle, based on the passenger being detected, (i) identify the passenger and (ii) detect, based on presence of the identified passenger in the vehicle, second driving path information among the driving path information, (“Referring now to FIG. 16C, the endpoint establishment module 705 determines 1626 whether multiple intermediate stops exist in the circular trip. If there is a single intermediate stop existing, the endpoint establishment module 705 establishes 1628 the intermediate stop as a journey destination endpoint. Otherwise, the method 1600 moves to step 1630. At step 1630, the endpoint establishment module 705 determines whether a pickup-and-delivery stop exists among the multiple intermediate stops. If there is a pickup-and-delivery stop, the endpoint establishment module 705 establishes 1632 the pickup-and-delivery stop as a journey destination endpoint and the method 1600 moves to step 1644. Otherwise, the method moves to step 1634.” [0255]; here it shows producing second driving path information among the driving path information by detecting different pickup/drop off points throughout a route. Paragraphs [0184] and [0199] show that the drop off destination is detected when a child is being dropped off to school by a parent.)
calculate an estimated probability for each of first destinations extracted from each piece of the first driving path information and an estimated probability corresponding to each of second destinations extracted from the second driving path information, (“the frequency module 206 determines an occurring probability for each destination based at least in part on the occurring frequencies for all the destinations and generates a metric table to store the occurring probability. An occurring probability for a destination is a probability that a destination is visited. An example of a metric table for storing the occurring probabilities is shown in FIG. 19D.” [0088]; here it shows that for each destination a probability is stored in a metric table.)
and control the vehicle so that at least one of the first destinations and at least one of the second destinations are output as an estimated destination based on the calculated estimated probabilities. (“Turning to step 1634, the endpoint establishment module 705 selects an intermediate stop that is most similar to a pickup-and-delivery stop based on one or more metric criteria. The endpoint establishment module 705 establishes 1636 the selected intermediate stop as a journey destination endpoint and the method 1600 moves to step 1644.” [0256]; here it shows that an intermediate stop and an endpoint destination are calculated.)

Regarding claim 5:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
Wherein when the estimated destination is one, the processor controls the vehicle so that path information related to the estimated destination together with notification information for notifying the estimated destination is provided. (“The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential journeys and the associated quality scores via a display 160.” [0112]; here it shows that the driver/user of the vehicle is notified of path information related to the estimated destinations.)

Regarding claim 6:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
wherein when the estimated destination is in plural, the processor controls the vehicle so that the plurality of estimated destinations are output in descending order of the estimated probability calculated for each of the plurality of estimated destinations. (“the quality module 209 orders the one or more potential journeys based at least in part on the one or more associated quality scores. For example, the quality module 209 orders the one or more potential journeys so that a potential journey having a higher quality score is before a potential journey having a lower quality score.” [0111])

Regarding claim 7:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
wherein when any one of the first destinations has an estimated probability higher than a predetermined level compared with the other destinations, the processor may control the vehicle so that only the one of the first destinations is output as the estimated destination. (“the quality module 209 orders the one or more potential journeys based at least in part on the one or more associated quality scores. For example, the quality module 209 orders the one or more potential journeys so that a potential journey having a higher quality score is before a potential journey having a lower quality score.” [0111]; here it shows that only the top, or top 3 estimated destinations based on their probabilities are output to the user.)

Regarding claim 8:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
wherein the processor controls the vehicle so that at least one of the first destinations having an estimated probability equal to or greater than a predetermined minimum level is output as the estimated destination. (“The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential journeys and the associated quality scores via a display 160.” [0112]; here it shows that only the highest or highest 3 estimated destinations are output.)

Regarding claim 11:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
wherein the processor further outputs detected destination as the estimated destination according to whether the detected destination is included in the estimated destination, or assign a predetermined weight to an estimated probability of the estimated destination corresponding to the detected destination. (“In one embodiment, the associations included by a metric estimation network are described by the occurring probabilities (e.g., conditional probabilities, joint conditional probabilities, etc.) and/or occurring frequencies stored in a metric table. In one embodiment, the metric module 207 determines a metric for each potential journey as a joint conditional probability for a destination included in the potential journey given one or more of the above-mentioned variables.” [0107]; here it shows that the estimated probabilities can be conditional (weighted) probabilities. See also figures 19A-19D.)

Regarding claim 14
Weir teaches all of the limitations of claim 1.
Weir further teaches:
Wherein the processor assigns a higher estimated probability weight to a destination of which a departure point or a departure time, among the driving path information, is extracted from the driving path information closer to a location of the vehicle and a time when the engine is started. (“A metric table is a table for storing one or more occurring frequencies and/or occurring probabilities for one or more learning parameters. For example, a metric table includes data describing that a user has been to a first destination (e.g., a gas station) five times and a second destination (e.g., a gym) twenty times. A metric table is one of a frequency table and a probability table. In one embodiment, a metric table lists one or more occurring frequencies for one or more destinations on a condition of one or more other learning parameters. For example, a metric table includes data describing that a user has visited a first destination (e.g., a gym) twenty times and a second destination (e.g., a restaurant) five times given that the time of day is "night." The metric table describing the occurring frequencies is referred to as a frequency table. In another embodiment, a metric table includes data describing the occurring probabilities for the destinations on a condition of one or more other learning parameters. Examples of a metric table describing the occurring probabilities are listed in FIG. 19A. A metric table that stores occurring probabilities is also referred to as a probability table. An example of a probability table is shown in FIG. 19D.” [0090]; here it shows a processor assigning probabilities weighted by frequency to destinations located closer to a location of the vehicle and a time when the engine is started. See also figures 19A-19D)

Regarding claim 17: 
Weir teaches:
A control method of a vehicle control device for controlling a vehicle, the method comprising: when an engine of the vehicle is started, detecting a location of the vehicle and a time at which the engine is started; ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it also shows that the system 100 is capable of detecting GPS information at startup. GPS Information includes location and timestamp data as shown in paragraph [0051])
detecting at least one piece of previously stored driving path information of the vehicle based on the detected location of the vehicle and the time at which the engine is started. ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it also shows that the system 100 is capable of detecting a plurality of estimated destinations when the engine is started. Each destination includes information based on the driver history stored in the system. Information includes GPS location and timestamp data as shown in paragraph [0051])
extracting destinations from each of the at least one piece of detected driving path information; ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it also shows that destinations are extracted from driver history data stored in the system.)
detecting whether a passenger is present in the vehicle, based on the passenger being detected, identifying the passenger and detecting, based on presence of the identified passenger in the vehicle, second driving path information among the previously stored driving path information, (“Referring now to FIG. 16C, the endpoint establishment module 705 determines 1626 whether multiple intermediate stops exist in the circular trip. If there is a single intermediate stop existing, the endpoint establishment module 705 establishes 1628 the intermediate stop as a journey destination endpoint. Otherwise, the method 1600 moves to step 1630. At step 1630, the endpoint establishment module 705 determines whether a pickup-and-delivery stop exists among the multiple intermediate stops. If there is a pickup-and-delivery stop, the endpoint establishment module 705 establishes 1632 the pickup-and-delivery stop as a journey destination endpoint and the method 1600 moves to step 1644. Otherwise, the method moves to step 1634.” [0255]; here it shows producing second driving path information among the driving path information by detecting different pickup/drop off points throughout a route. Paragraphs [0184] and [0199] show that the drop off destination is detected when a child is being dropped off to school by a parent.)
calculating an estimated probability for each of first destinations extracted from each piece of the previously stored driving path information and an estimated probability corresponding to each of second destinations extracted from the second driving path information, (“the frequency module 206 determines an occurring probability for each destination based at least in part on the occurring frequencies for all the destinations and generates a metric table to store the occurring probability. An occurring probability for a destination is a probability that a destination is visited. An example of a metric table for storing the occurring probabilities is shown in FIG. 19D.” [0088]; here it shows that for each destination a probability is stored in a metric table.)
and control the vehicle so that at least one of the first destinations and at least one of the second destinations are output as an estimated destination based on the calculated estimated probabilities. (“Turning to step 1634, the endpoint establishment module 705 selects an intermediate stop that is most similar to a pickup-and-delivery stop based on one or more metric criteria. The endpoint establishment module 705 establishes 1636 the selected intermediate stop as a journey destination endpoint and the method 1600 moves to step 1644.” [0256]; here it shows that an intermediate stop and an endpoint destination are calculated.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (U.S. Publication No. 20130158866) in view of Inoue (U.S. Publication No. 20160033291).
Regarding claim 2: 
Weir teaches all of the limitations of claim 1.
Inoue teaches:
The vehicle control device of claim 1, wherein the processor controls the vehicle so that any one piece of path information according to selections of a driver is output among the estimated destinations, (“the destination estimation unit 112a has the display 115 display the predetermined number of extracted (estimated) destination locations in a format that can be selected on the operation input unit 114 by an operational input, or has the audio output unit 116 output candidates of destination locations by sound. This makes it possible for the user to select a desired destination location among destination locations that are estimated to have high likelihoods of the vehicle 100 heading for, even if the user has started traveling without setting (selecting) the destination location.” [0031]; here it shows that the extracted destinations can be displayed to the user and the user can select the piece of path information from amongst the destinations and output it.)
and controls the vehicle so that a result of re-estimating a destination according to a result of comparing a driving path of the vehicle to a path according to output path information according to the selections is output. (“if the user does not select a destination location that has been extracted (estimated) and displayed on the display 115 as described above, then, the destination estimation unit 112a re-estimates destination locations every predetermined cycle.” [0029; here it shows that when it is recognized that the current path of the vehicle is different from the chosen path of the user, in this specific case the user doesn’t choose a path, the estimated destinations are re-estimated every predetermined cycle.)
Weir and Inoue are analogous art because they are in the same field of art, vehicle control devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control device of Weir to include the functionality of the control device of Inoue in order to re-estimate a destination according to a result of comparing driving paths. The teaching suggestion/motivation to combine is that it would allow for a better estimation of a desired driving path. 

Regarding claim 3:
Weir in view of Inoue teaches all of the limitations of claim 2.
Inoue further teaches:
wherein the processor performs re-estimation of the destination based on the second driving path information including a result of analyzing the driving path of the vehicle among the driving path information. (“if the user does not select a destination location that has been extracted (estimated) and displayed on the display 115 as described above, then, the destination estimation unit 112a re-estimates destination locations every predetermined cycle.” [0029; here it shows that re-estimation takes place every predetermined cycle. “the ECU 112 executes a process to store travel history information of the vehicle 100 (information about traveling states of the vehicle 100 in trips) in the travel history storage unit 113b. For example, every predetermined cycle, the ECU 112 associates the positional information (travel position information) of the vehicle 100 received from the GPS receiver 111, with the time at the reception timing, and stores it in the travel history storage unit 113b.” [0032]; here it shows that every predetermined cycle is based on new driving information that includes GPS position and a timestamp.)
Weir and Inoue are analogous art because they are in the same field of art, vehicle control devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control device of Weir to include the functionality of the control device of Inoue in order to re-estimate a destination according to a result of comparing driving paths. The teaching suggestion/motivation to combine is that it would allow for a better estimation of a desired driving path. 

Regarding claim 4:
Weir in view of Inoue teaches all of the limitations of claim 3.
Inoue further teaches:
wherein the result of analyzing the driving path of the vehicle includes information on a driving trajectory of the vehicle for a predetermined time and points in which the vehicle is parked or stopped. (“The travel history accumulation unit 220 is a storage unit to accumulate the travel history information (travel position information, ACC-ON position information, ACC-OFF position information of the vehicles 100) transmitted from the vehicles 100 to the information center 200 at predetermined timings.” [0049]; here it shows that the travel history information that is used in the analysis is provided by a travel history accumulation unit that accumulates travel position information, position information of when the ACC switch is off, and position information of when the ACC switch is on at predetermined timings.)
Weir and Inoue are analogous art because they are in the same field of art, vehicle control devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control device of Weir to include the functionality of the control device of Inoue in order to re-estimate a destination according to a result of comparing driving paths. The teaching suggestion/motivation to combine is that it would allow for a better estimation of a desired driving path. 

Regarding claim 12:
Weir in view of Inoue teaches all of the limitations of claim 2.
Inoue further teaches:
Wherein, when driving of the vehicle is completed, the processor compares a first path according to path information output according to a set departure point and a destination and a second path in which the vehicle drives from the set departure point to the destination, and when the first and second paths are different from each other as a result of the comparison, based on a driving efficiency degree calculated respectively from the first and second paths, changes path information according to the departure point and the destination to reflect the second path. (“the ECU 112 executes a process to receive the learning data (the destination location learning information and the path learning information) distributed from the information center 200 at predetermined timings, and to update the learning data in the learning data storage unit 113c.” [0035]; here it shows that learning data including destination location information and path learning information is received by the ECU at predetermined timings and used to update the previously stored learning data.)
Weir and Inoue are analogous art because they are in the same field of art, vehicle control devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control device of Weir to include the functionality of the control device of Inoue in order to change path information based on a driving efficiency degree. The teaching suggestion/motivation to combine is that it would allow for a better estimation of a desired driving path. 

Regarding claim 16:
Weir in view of Inoue teaches all of the limitations of claim 2.
Inoue further teaches:
Wherein when a state of the vehicle satisfies a predetermined condition, the processor controls the vehicle so that a result of re-estimating the destination is output, and the state of the vehicle that satisfies the predetermined condition is at least one state among a state in which the vehicle is stopped, a state in which the vehicle is operated at a speed lower than a predetermined level, or a state in which an object of which probability of collision is higher than or equal to a predetermined level does not exist among objects detected from periphery of the vehicle. (“if the user does not select a destination location that has been extracted (estimated) and displayed on the display 115 as described above, then, the destination estimation unit 112a re-estimates destination locations every predetermined cycle.” [0029; here it shows that when no threat of a collision exists, or a state in which an object of which probability of collision is higher than or equal to a predetermined level does not exist among objects detected from the periphery of the vehicle, the system re-estimates the destinations every predetermined cycle. 

Regarding claim 18:
Weir teaches all of the limitations of claim 17.
Inoue teaches:
comparing a path according to the path information with a path at which the vehicle is driven: according to a path comparison result, analyzing a driving path of the vehicle and extracting driving path information including an analysis result from the previously stored driving path information. (“if the user does not select a destination location that has been extracted (estimated) and displayed on the display 115 as described above, then, the destination estimation unit 112a re-estimates destination locations every predetermined cycle.” [0029]; here it shows that for as long as a driver doesn’t select a destination, the processor re-estimates every predetermined cycle based on new GPS data as shown in paragraph [0032])
Weir and Inoue are analogous art because they are in the same field of art, destination location extraction systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system taught by Weir to include the features of the apparatus of Inoue in order to extract driving path information that takes into account new and previously stored driving path information. The teaching suggestion/motivation to combine is that by taking this data into account, a better suggestion of estimated destinations can be displayed to a user. 

Claims 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (U.S. Publication No. 20130158866) in view of Matsushima (U.S. Publication No. 20190130516).
Regarding claim 10:
Weir teaches all of the limitations of claim 1.
Matsushima teaches:
wherein the processor acquires schedule information of a driver of the vehicle, extracts a destination included in the acquired schedule information, and controls the vehicle so that the extracted destination is further output as the estimated destination. (“The notification unit 21a creates a user operation schedule for each user from the operation schedule information created by the operation scheduling unit 24 and stored in the ride share information managing unit 25, and transmits the corresponding user operation schedule information to the user terminal 2 via the communication unit 21. The user operation schedule information may include the identification number of the user, the identification number of the group to which the user belongs, the identification number of the vehicle to be used, and driver/passenger information, in addition to the boarding point, the destination, the boarding time and the expected destination arrival time. The driver/passenger information is an indication if the user is a driver or a passenger. The user operation schedule information transmitted to the user terminal 2 is displayed on the user interface 12 thereof.” [0052].)
Weir and Matsushima are analogous art because they are in the same field of art, user devices for vehicles. It would have been obvious to one of ordinary skill in the art, to modify the information acquired by the sensor as taught by Weir to include the schedule information as taught by Matsushima in order for the processor to acquire schedule information of a user and extract a destination based on that data. The teaching suggestion/motivation to combine is that by relying upon schedule data, a better estimation of a destination can take place. 

Regarding claim 13:
Weir teaches all of the limitations of claim 12.
Matsushima teaches:
wherein the processor calculates a driving efficiency degree based on at least one of time required for driving from the departure point to the destination, a fuel consumption amount, and driving difficulty according to road characteristics from the departure point to the destination. (“a pattern scoring the highest total of weighted evaluation points (optimum pattern) among all of the candidate evaluated patterns is selected as an adopted pattern. Based on the adopted pattern, x, the drivers, the vehicles to be used, the passengers for each vehicle, the route to be taken by each vehicle, the route length of each vehicle, the boarding time and the expected arrival time of each user (who may be a driver or a passenger), and the expected operation time of each vehicle are determined. Namely, an operation schedule is created.” [0068]; here it shows that a pattern score is determined that represents a efficiency degree for a driving schedule that is based on required time for driving from the departure point to the destination as shown in paragraph [0067].)
Weir and Matsushima are analogous art because they are in the same field of art, user devices for vehicles. It would have been obvious to one of ordinary skill in the art, to modify the device taught by Weir to include calculating a driving efficiency degree as taught by Matsushima in order to calculate a driving efficiency degree based on a time required for driving from the departure point to the destination point. The teaching suggestion/motivation to combine is that by taking into account a driving efficiency degree, a more efficient travel path can be taken.

Regarding claim 15:
Weir teaches all of the limitations of claim 1.
Matsushima teaches:
wherein the driving path information is stored separately for each driver of the vehicle, and the processor controls the vehicle so that the driver of the vehicle is identified, the estimated destination based on driving path information corresponding to the identified driver is detected, and the detected estimated destination is output. (“The notification unit 21a creates a user operation schedule for each user from the operation schedule information created by the operation scheduling unit 24 and stored in the ride share information managing unit 25, and transmits the corresponding user operation schedule information to the user terminal 2 via the communication unit 21. The user operation schedule information may include the identification number of the user, the identification number of the group to which the user belongs, the identification number of the vehicle to be used, and driver/passenger information, in addition to the boarding point, the destination, the boarding time and the expected destination arrival time. The driver/passenger information is an indication if the user is a driver or a passenger. The user operation schedule information transmitted to the user terminal 2 is displayed on the user interface 12 thereof.” [0052]; here it shows that schedule is made for each user that includes driving path information that is stored separately which identifies a driver and a destination and outputs them both to a user on a display.)
Weir and Matsushima are analogous art because they are in the same field of art, user device for vehicles. It would have been obvious to one of ordinary skill in the art, to modify the device taught by Weir to include detecting a driver and a driver’s destination in order to be able to output an estimated destination based on the driver’s identity and destination. The teaching suggestion/motivation to combine is that by detecting more information you’re increasing the reliability and accuracy of the device. 

Response to Arguments
	In response to applicant’s arguments/amendments filed 04/28/2022, the arguments are moot based on new grounds of rejection from previously cited reference Weir. Applicant’s attention is directed towards the newly cited rejections including paragraphs [0088], [0184], [0189], [0199], [0255], and [0256] for amended independent claims 1 and 17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664